Filed 6/2/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 108







Randy Holkesvig, 		Plaintiff and Appellant



v.



Brent Edison, in his individual and official 

capacity as Disciplinary Counsel for the 

Disciplinary Board of the North Dakota 

Supreme Court and the State Judicial Conduct

Commission, Kara Johnson, in her individual 

and official capacity as Assistant Disciplinary 

Counsel for the Disciplinary Board of the 

North Dakota Supreme Court, and the State 

of North Dakota, 		Defendants and Appellees







No. 20150266







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Bruce A. Romanick, Judge.



AFFIRMED.



Per Curiam.



Randy Holkesvig, self-represented, P.O. Box 82, Fargo, N.D. 58107-0082, plaintiff and appellant; on brief.



Douglas A. Bahr, Office of the Attorney General, 500 North Ninth Street, Bismarck, N.D. 58501-4509, for defendants and appellees; on brief.

Holkesvig v. Edison

No. 20150266



Per Curiam.

[¶1]	Randy Holkesvig appeals from a judgment dismissing his complaint against the State and disciplinary counsel Brent Edison and Kara Johnson.  He also appeals from a district court order denying his motion for relief from the judgment and orders denying motions filed after appealing the dismissal of his complaint.  The district court dismissed Holkesvig’s complaint under N.D.R.Civ.P. 12(b), concluding it lacked subject matter jurisdiction because Holkesvig did not comply with the procedural requirements established in 
Holkesvig v. Rost
, 2015 ND 67, ¶ 4, 861 N.W.2d 488.  Holkesvig moved for relief from the judgment and the district court denied his motion because Holkesvig failed to comply with N.D.R.Ct. 3.2 and N.D.R.Civ.P. 60.  Holkesvig filed additional motions after appealing the dismissal of his complaint.  The district court denied the motions, concluding it lacked jurisdiction because Holkesvig filed the motions after he appealed the earlier order dismissing his complaint.  Holkesvig argues the district court erred in dismissing his complaint because a petition for rehearing was pending in 
Rost
 and a mandate had not been issued when the State moved to dismiss.  He also argues the court erred in denying his motion for relief from the judgment and motions filed after appealing the dismissal of his complaint.  We have recently addressed these arguments in 
Holkesvig v. VandeWalle
, 2016 ND 107.  We summarily affirm under N.D.R.App.P. 35.1(a)(4), (6), and (7).

[¶2]	Dale V. Sandstrom, Acting C.J.

Lisa Fair McEvers

Daniel J. Crothers

Carol Ronning Kapsner

Ronald E. Goodman, S.J.



[¶3]	The Honorable Ronald E. Goodman, S.J., sitting in place of VandeWalle, C.J., disqualified.